UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1248


JERRY J. MATHIS, Individually and as a representative of the
Organization, "Citizens for Change",

                Plaintiff - Appellant,

          v.

C. ANTHONY MUSE, Individually and in his official capacity as
State Senator,

                Defendant – Appellee,

          and

LARNZELL MARTIN, JR., Judge, Individually and in his official
capacity as Justice of the Circuit Court of Prince George’s
County; JOHN P. MCDONOUGH, Individually and in his official
capacity as Secretary of State of the State of Maryland;
KATHLEEN E. WHERTHEY, Individually and in her official
capacity as Assistant Attorney General of the State of
Maryland; DOUGLAS F. GANSLER, Individually and in his official
capacity as Attorney General of the State of Maryland; L.
BERRYMAN, Deputy, Prince George's County Sheriff's Dept.,
Individually and in her official capacity as Sheriff Deputies
for Prince George's County, Md.; JARED DEMARINIS, Individually
and in his official capacity as Director for the Maryland
Board of Elections,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Senior District Judge.
(8:13-cv-02597-JFM)


Submitted:   November 29, 2016              Decided:   December 15, 2016
Before NIEMEYER, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry J. Mathis, Appellant Pro Se. Jennifer L. Katz, Assistant
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Jerry J. Mathis appeals the district court’s order granting

summary judgment to Defendant, Senator C. Anthony Muse, on Mathis’

42 U.S.C. § 1983 (2012) complaint.         We have reviewed the record

and find no reversible error.      Accordingly, we affirm the district

court’s judgment.       Mathis v. Muse, No. 8:13-cv-02597-JFM (D. Md.

filed Feb. 25, 2016 & entered Feb. 26, 2016).                We also grant

Senator Muse’s motion to strike the exhibits attached to Mathis’

reply brief and deny Mathis’ motion to supplement the record with

those exhibits.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3